DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of Hu et al., in view of McGarry et al., do not teach a permeable layer configured to allow fluids to permeate, and therefore does not meet the limitations of independent claim 1.  The Examiner points to paragraph 0025 of the instant specification (pre-grant publication) in which fluids are defined as liquids and/or gases, thus the Examiner contends that it is wholly reasonable to combine the teachings of Hu et al., with the permeable layer taught by McGarry et al.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (US 2002/0074271) in view of McGarry et al., (US 2003/0157503).
Regarding claim 1, Hu et al., teach a microfluidic device (abstract, paragraph 0002) comprising first and second laminae having one or more microstructures (first and second outer layers, paragraphs 0008, 0052), a bonding layer (intermediate layer, paragraphs 0052, 0073) wherein the bonding layer permeates fluid through vias located in the bonding layer (paragraph 0073). Hu et al., also teach the layers having different glass transition temperatures (paragraphs 0043, 0044) which reads on the first outer layer having a higher glass transition layer compared to the second outer layer. The Examiner notes that Applicant does not provide which outer layer is denoted as first and second, thus the Examiner is interpreting the teachings of Hu et al., in a manner in which the layer with the highest glass transition temperature is the first outer layer. 
Hu et al., do not teach a permeable layer having perforations of about 3 µm across.
McGarry et al., teach a microfluidic device comprising a substrate, a top layer, and a gas permeable layer between the substrate and top layer (paragraphs 0023, 0052, 0120, figure 1 A-C). McGarry et al., teach the gas permeable layer having a pore size ranging from 0.2 to 3 µm (paragraph 0120). McGarry et al., teach that it is advantageous to provide a gas permeable layer as a means of removing gas bubbles from the device to prevent interference with biological reactions (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hu et al., to include a gas permeable layer having a pore size ranging from 0.2 to 3 µm in order to prevent interference with biological reactions by removing gas bubbles as taught by McGarry et al.
Regarding claims 3, 5, 7, and 8, Hu et al., teach the layers made of PMMA and polycarbonate (paragraph 0039). With respect to claims 5, 7, and 8, the Examiner notes that the glass transition temperature of PMMA is 105°C, thus by forming layers of PMMA, reference to Hu et al., meets the glass transition temperature limitation as the glass transition temperature PMMA is 105°C.
Regarding claim 6, Hu et al., teach the intermediate layer being perforated by etching, embossing, and drilling (paragraphs 0042, 0044, 0052). The Examiner notes that claim 6 is a product-by-process claim, thus patentability is based on the product itself and not the process by which the product is made.
Regarding claim 10, Hu et al., teach the microfluidic device comprising biological cells (paragraphs 0048, 0073).
Regarding claim 15, Hu et al., teach channels having a depth ranging from 5 to 1 µm and a width ranging from 10 to 2 µm (paragraph 0035).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (US 2002/0074271) in view of McGarry et al., (US 2003/0157503) as applied to claim 1 above, and further in view of Fusch et al., (US 2014/0255253).
Regarding claims 16 and 17, Hu et al., in view of McGarry et al., do not teach a polycarbonate permeable layer having a thickness of nor more than 100 µm.
Fusch et al., teach a microfluidic device comprising a polycarbonate gas permeable layer wherein the layer has a thickness ranging from 5 to 7 µm (paragraph 0038). With respect to claim 16, the Examiner is reading the 20 to 25 µm thickness range as a change in size which would have been obvious to one of ordinary skill in the art (MPEP 2144.04 IV A). The MPEP states that where the only difference between the prior art and claims under examination is a recitation of relative dimensions of a device where the claimed device does not perform differently than the prior art device, the claims are not patentably distinct from the prior art device. Both the prior art device, and the instant claims describe a gas permeable layer, thus the differences in the thickness of the layer does not affect the permeability of the layer. As such, the Examiner contends that the gas permeable layer of Fusch et al., does not perform differently from the claimed permeable layer, and that one of ordinary skill in the art would have found it obvious to utilize any thickness that does not alter the permeability of the layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hu et al., in view of McGarry et al., to form a permeable layer having a thickness less than 100 µm and ranging from 20 to 25 µm as changes in size require only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798